                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                           FILED
                             MISSOULA DIVISION                               OCT 2 6 2018
                                                                        Cler!<. U.s Di .
                                                                           District Of M
                                                                                       l trict COUrf
                                                                                   .
                                                                                 M1ssou1aontana
    WILDEARTH GUARDIANS,                               Lead Case No.
                                                     CV 16-65-M-DWM
                Plaintiff,
                                                      Member Case No.
         and                                         CV 17-99-M-DWM

    CENTER FOR BIOLOGICAL
    DIVERSITY,

                Consolidated-Plaintiff,                    ORDER

         vs.

    UNITED STATES FISH &
    WILDLIFE SERVICE; et al., 1

                Defendants,

          and

    MONTANA TRAPPERS
    ASSOCIATION, NATIONAL
    TRAPPERS ASSOCIATION, AND
    FUR INFORMATION COUNCIL OF
    AMERICA,

                 Defendant-Intervenors.


        Plaintiffs WildEarth Guardians and the Center for Biological Diversity



1
 Pamela Scruggs is substituted for Craig Hoover pursuant to Rule 25( d) of the
Federal Rules of Civil Procedure. (See Doc. 121 at 1 n.l.)
                                          1
(collectively "Plaintiffs") seek declaratory and injunctive relief against the United

States Fish and Wildlife Service and related officials and entities (collectively the

"Service") for violating the National Environmental Policy Act ("NEPA") and the

Endangered Species Act ("ESA") in their administration of a wildlife export

program under the Convention on International Trade in Endangered Species

("CITES"). 2 Because the continued administration of the CITES Program does not

amount to "major Federal action" triggering NEPA, summary judgment is granted

in favor of the Service on Plaintiffs' NEPA claims. Plaintiffs prevail, however, on

their ESA claims because the incidental take statement for Canada lynx does not

set adequate triggers and fails to minimize take.

                                   BACKGROUND

I.    CITES

      CITES is an international agreement governing trade in imperiled species of

flora and fauna. 27 U.S.T. 1087. Currently, there are 183 parties to the

Convention, which the United States joined in 1975. AR00004. In the United

States, the Service functions as both management and scientific authority for

administering CITES, 16 U.S.C. § 1537a(a), and has used its rulemaking authority

under the ESA, 16 U.S.C. § 1540(f), to promulgate implementing regulations, 50


2
  The Court generally eschews the use of acronyms because they tend to obfuscate
rather than aid; however, the acronyms used in this case are widely used terms of
art in environmental litigation.
                                        2
C.F.R. §§ 23.1-23.92. These regulations include prohibitions on the import or

export of CITES-listed animals, live or dead, whether whole or part, unless

expressly authorized by valid CITES documents or specifically exempted from

CITES documentation requirements. 50 C.F.R. § 23.13(a).

      The Service maintains a tagging and permitting system to control and

facilitate the export of certain species. Animal species covered by CITES are

listed in three Appendices. Appendix I is comprised of species threatened with

extinction that are or may be affected by trade. CITES, art. II(l). CITES strictly

bans all commercial, international trade in Appendix I species, but allows for some

scientific and zoological non-commercial trade. Id. at art. III(l )-(3). Appendix II

is comprised of species that are not presently threatened with extinction, but may

become so iftheir trade is not regulated. Id. at art. II(2). Appendix II includes

species in which trade is controlled to avoid utilization incompatible with their

survival, or with the survival of Appendix I species because of factors such as

similarity of appearance to other species. Id. International trade in these species is

prohibited unless subject to a valid CITES export permit. Id. at art. IV. Appendix

III is comprised of species protected in at least one member country when the

country has asked other CITES parties to assist it in controlling trade in those

species. Id. at art. II(3 ). All international trade in Appendix III species is

prohibited unless subject to a valid CITES export permit. Id. at art. V.

                                            3
      In 2007, the Service issued regulations implementing the CITES program for

certain Appendix II species in the United States, including bobcats, gray wolves,

river otters, Canada lynx, and brown (grizzly) bears. 72 Fed. Reg. 48, 402 (Aug.

23, 2007); 50 C.F.R. § 23.69. Certain requirements must be met before these

species can be exported from the United States. Specifically, the Service must

determine that the export will not be "detrimental to the survival of the species,"

including finding that (1) harvest of the animals is sustainable and (2) the specimen

to be exported was legally obtained. 50 C.F.R. §§ 23.61(a), 23.60. "Detrimental

activities" include "unsustainable use and any activities that would pose a net harm

to the status of the species in the wild." 50 C.F.R. § 23.61(b). In making a "non-

detriment finding," the Service must consider whether the proposed activity is

sustainable use, prevents over-utilization of the species, poses harm to the status of

the species in the wild, leads to long-term declines, or leads to significant habitat or

range loss or restriction. 50 C.F.R. § 23.61(c). The Service's findings must be

based "on the best available biological information." 50 C.F.R. § 23.61(f).

      Since the late 1970s, the Service has allowed states and tribes to apply for

the opportunity to directly distribute CITES tags to individual hunters and trappers

under the CITES Program. 50 C.F .R. § 23 .69(b). To participate, interested states

and tribes must submit information on population condition, harvest control

measures, total allowable harvest, tagging or marking requirements, habitat status,


                                           4
and any management plans for the species in the state or tribal area. 50 C.F.R.

§ 23.69(b)(l). "A State or Tribe must provide sufficient information for [the

Service] to determine that its management program and harvest controls are

appropriate to ensure that CITES furbearers harvested within its jurisdiction are

legally acquired and that export will not be detrimental to the survival of the

species in the wild." AR000008. The state or tribe must also submit annual

"activity reports" on the effects of the Program. 50 C.F.R. § 23.69(b)(3).

      The Service annually distributes export tags to approved states and tribes,

which are then distributed to trappers, hunters, or other individuals seeking to

export furbearer species. 3 To be eligible for export, Appendix II furbearer species'

skins and pelts must be tagged with serially unique and non-removable CITES

tags. 50 C.F.R. § 23.69(c). Properly tagged skins and pelts may then be exported

from the United States through designated wildlife ports. Id. Under this export

system, the states and tribes regulate harvest and domestic trade of species,

providing information to the Service for continued participation in international

trade. AR00020. The Service's role is limited to the regulation of international

export, ensuring CITES is implemented and enforced. Id. The record contains

hundreds of pages of approval documents for various state and tribal programs,


3
  The export of Appendix II species in areas that do not participate in CITES is
possible by applying directly to the Service for a permit. 50 C.F .R. § 23 .69(e)(2).
No such export permits have been issued in the last five years. AR00057.
                                          5
AR02173-3 55, and thousands of records of approved states' and tribes' annual

reports, AR02679-20305.

        In the recent past, commercial exportation of wild bobcats, river otters, gray

wolves, Canada lynx, and brown bears total:

 Species           2012             2013             2014             2015

 Bobcats           51,472           65,603           57,405           30,312

 River otters      22,327           33,461           26,329            10,365

 Gray wolves       16               19               2                 16

 Brown bears       4                4                3                3

 Lynx              2,996            3,425            1,781            331

 Total             76,815           102,512          85,520           41,027


(Doc. 97 at ~ 1.) These species are discussed individually below.

        Gray Wolves. Gray wolves were listed as endangered under the ESA in

1978, 43 Fed. Reg. 9,607 (Mar. 9, 1978), and included in the CITES Appendix II

in 1979, AR00169. Pursuant to congressional rider, the Northern Rocky Mountain

wolf population, including wolves in Montana, were removed from the ESA listing

in 2011. 76 Fed. Reg. 25,590 (May 5, 2011). Only Montana and Alaska are

approved for wolf exports. AROOOl 1, 14 190. Alaska has reported no recent

significant changes in its gray wolf abundance and Montana has reported that its


                                            6
"gray wolf population is healthy and stable," with population numbers above

recovery goals. AR00014.

      Bobcats. Bobcats were included in CITES Appendix II in 1977. AR00161 .

The Service has approved 41 states and 32 tribes for bobcat exports under CITES.

AROOOl 7, 19, 187. The nationwide bobcat population is estimated to have

increased since 1981, remaining stable since 2010. AR00013. There is a nation-

wide non-detriment finding for bobcat. AR00025.

      River Otters. The river otter was included in Appendix II in 1977.

AROO 167. The Service has approved 40 states and 16 tribes for river otter export

under CITES. AR00018, 20, 189. There is also a nation-wide non-detriment

finding for river otter. AR00025.

      Canada lynx. Canada lynx were included in Appendix II in 1977.

AR00165. In 2000, the Service listed the distinct population segment of Canada

lynx in the contiguous United States as threatened with extinction under the ESA.

65 Fed. Reg. 16,052 (Mar. 24, 2000). In Alaska, where lynx are not listed under

the ESA, harvest of lynx is allowed. AR00014, 188. Alaska, however, has

reported no significant change in Canada lynx abundance. AROOO 14. In the

contiguous United States, bobcat trapping has resulted in incidental take of lynx.

AR21077. The Service has approved bobcat pelt exports from 14 states and three

tribal areas that include habitat for ESA-listed lynx. AR20992.


                                         7
        Brown bears. Brown (or grizzly) bears were listed in Appendix II in 1979.

AR00163. Alaska is the only state approved for export of brown bears. AR00186.

II.     Procedural and Administrative History

        This action was originally filed as a NEPA challenge by Plaintiff WildEarth

Guardians ("WildEarth") in May 2016. (Doc. 1.) However, in December 2016,

the parties moved for a joint stay of the proceedings, pending the Service's

decision to undertake the NEPA process and draft an environmental assessment

("EA") for the CITES Program. (See Doc. 42.) On February 8, 2017, the Service

issued a Draft EA, and, following a public notice and comment period, the Service

issued its Final EA and Decision Notice on May 18, 2017. (See Doc. 54.) The EA

includes four alternatives: (1) a preferred and "no action" alternative maintaining

the current CITES Program, AR00012-21; (2) a "no tag" alternative, under which

the Service would not issue or require tagging prior to export, AR00021-23; (3) a

"no permit" alternative, under which the Service would deny export of CITES

Program species from the wild, AR00023-24; and (4) a "no approved CITES

export program" in which the Service would eliminate its CITES Program but still

allow export on a case-by-case basis, AR00024-25. 4 Ultimately, the EA found

that the preferred "no action" alternative would have no significant impact on the




4
    Alternative 4 received no support during public comment. AR00031, 35-36, 57.
                                          8
human environment and would best permit the streamlined, efficient review of

state and tribal furbearer regimes. AROOOl 1, 12. The Service issued a Finding of

No Significant Impact ("FONS!"). AR00068-73.

      In July 2017, WildEarth filed an amended complaint, updating its NEPA

claims in light of the EA and adding claims under the ESA. (Doc. 62.) In 2012,

the Service had issued a Biological Opinion under Section 7 of the ESA to evaluate

the effect on Canada lynx of bobcat trapping in states and tribal areas approved

under the CITES program. AR21057-58, 77-78. The 2012 Opinion renewed,

modified, and extended a 2001 Biological Opinion. See AR21013-33. The

Service found that since 2001, the take of lynx attributable to the Program was

limited to eight trappings where the lynx were released unharmed. AR21077. The

Service determined that the export of bobcat pelts or parts under the CITES

Program will not jeopardize the continued existence of the Distinct Population

Segment of Canada lynx. AR21078.

      The 2012 Biological Opinion incorporated an Incidental Take Statement,

which remains in effect. Id. Under that Statement, "two (2) lynx may be killed

and two (2) injured annually due to trapping over the 10-year term of th[ e]

biological opinion." AR21002. The Statement requires that when issuing bobcat

tags, the Service must provide states and tribes with "information on lynx

identification, life-history, recovery needs, and references to current and ongoing

                                          9
methodologies to reduce mortality and injury to lynx when trapping bobcat."

AR21002-03 . The Service implements this measure by preparing a brochure and

issuing it to states and tribes. AR21002; see AR21034-53 .

      In July 2017, Plaintiff Center for Biological Diversity filed a separate action,

raising similar NEPA challenges. See CV 17-99-M-DWM. The two cases were

consolidated, (Doc. 68), and the WildEarth case designated the lead case. All

docket references are therefore to documents filed in CV 16-65-M-DWM.

Additionally, the Montana Trappers Association, National Trappers Association,

and Fur Information Council of America (collectively "Defendant-Intervenors")

have been granted leave to intervene. (See Docs. 21, 44.)

                              SUMMARY CONCLUSION


      The parties fundamentally disagree about the nature and scope of the

Program and environmental review at issue. Both the Service and Defendant-

Intervenors argue that the CITES Program is merely an administrative framework

that streamlines CITES compliance determinations, AR00003, but does not

directly affect either trapping or exports, AR00026, 27. Under their view, the

CITES Program "does not eliminate any federal permitting requirements for

exporters, nor does it command changes to state and tribal permitting regimes."

(Doc. 108 at 9.) The Service therefore insists that the relevant analysis is that of

the Program itself, "not ... subsequent actions taken pursuant to or consistent with

                                          10
the Program," such as localized management decisions. (Jd.)

      On the other hand, "the crux of Plaintiffs' claim is that the [CITES] Program

increases exports, which in turn increases trapping, which in turn harms Plaintiffs'

members." (Doc. 112 at 8.) According to Plaintiffs, the Service and Defendant-

Intervenors "attempt to relegate the Program to a mere paperwork exercise with no

real world effects." (Doc. 117 at 9.) They allege that the record shows localized

declines and other concerns for CITES species, (see SUF, Doc. 97    at~   58), and

that trapping activities increase when state export programs are approved, (id. at ~

60). Plaintiffs insist the record shows a direct connection between the CITES

Program and trapping, as the Service alone controls whether furbearers can be

exported, see 50 C.F.R. § 23.13(a), and the Program stands in the place of

individual determinations for each export permit, AR00003.

      Both parties are partially correct. The continued administration of the

CITES Program does not amount to "major Federal action" triggering NEPA. But,

the incidental take statement for Canada lynx is remanded to the Service.

                                     ANALYSIS

      Plaintiffs claim the Service violated NEPA when it did not adequately

analyze the direct, indirect, and cumulative effects of the Program and when did

not prepare an EIS. Plaintiffs further argue that the 2001 and 2012 Biological

Opinions and Incidental Take Statement referenced and incorporated in the EA are


                                         11
deficient under the ESA. Those claims, as well as the Service's standing

challenge, are addressed below.

I.    Legal Standards Applicable to All Claims

      A.     Administrative Procedure Act

      Under the Administrative Procedure Act ("APA"), a "reviewing court shall

... hold unlawful and set aside agency action, findings, and conclusions found to

be ... arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law." 5 U.S.C. § 706(2)(A); San Luis & Delta-Mendota Water Auth. v.

Jewell, 747 F.3d 581, 601 (9th Cir. 2014) (NEPA and ESA). The scope of review

is narrow, and a court should "not[] substitute its judgment for that of the agency."

Motor Vehicle Mfrs. Ass 'n of US., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.

29, 43 (1983). An action is arbitrary and capricious "ifthe agency has relied on

factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or agency expertise." Id.

      B.     Summary Judgment

      Summary judgment is appropriate where there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). Summary judgment is particularly applicable to cases involving


                                         12
judicial review of final agency action. Occidental Eng'r Co. v. INS, 753 F.2d 766,

770 (9th Cir. 1985). "[T]he function of the district court is to determine whether or

not as a matter of law the evidence in the administrative record permitted the

agency to make the decision it did." City & Cty. ofS.F. v. United States, 130 F.3d

873, 877 (9th Cir. 1997) (alteration in original) (quotation marks omitted).

II.     Standing

        The Service first argues that Plaintiffs do not have Article III standing. To

have standing, "[t]he plaintiff must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision." Spokeo, Inc. v. Robins,_ U.S.

_ , 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992)). Plaintiffs, as the party seeking to invoke the court's

jurisdiction, bear the burden of establishing standing. Id. This Court previously

denied a motion to dismiss on these same grounds. (See Doc. 35.)5 However,

unlike the pleading stage, where Plaintiffs were merely required to allege facts

demonstrating each element, Spokeo, Inc., 136 S. Ct. at 1547, at summary

judgment Plaintiffs "can no longer rest on such mere allegations but must set forth

by affidavit or other evidence specific facts, which for the purposes of the

summary judgment motion will be taken to be true." Lujan, 504 U.S. at 561


5
    The Court also denied a motion to dismiss pursuant to Rule 19. (See Doc. 94.)
                                          13
(internal quotation marks and citation omitted).

      The Service contests Plaintiffs' showing of causation and redressability.

While the burdens to show causation and redressability are lessened in a

procedural injury case, Salmon Spawning & Recovery All. v. Gutierrez, 545 F .3d

1220, 1226 (9th Cir. 2008), when "a plaintiffs asserted injury arises from the

government's allegedly unlawful regulation (or lack of regulation) of someone else

... [m]ore particular facts are need to show standing," Novak v. United States, 795

F.3d 1012, 1019 (9th Cir. 2015) (internal quotation marks and citation omitted).

"To plausibly allege that the injury was not the result of the independent action of

some third party, the plaintiff must offer facts showing that the government's

unlawful conduct is at least a substantial factor motivating the third parties'

actions." Id. (internal quotation marks omitted).

      The Service insists that Plaintiffs have not set forth specific facts showing

their injuries-a potential decline in opportunities to view and enjoy wildlife-are

caused by the CITES Program because the challenged procedures are only

"tenuously connected to the ultimate source of those injuries, i.e., the act of

trapping itself." (Doc. 108 at 21.) The Service emphasizes that the CITES

Program is merely an administrative tool and "has no substantiated link with the

frequency or methodology of trapping nationwide or at the specific locales where

Plaintiffs claim to have experienced adverse consequences from trapping." (Id.)

                                          14
      The Service's position is belied by the record. The decision documents

reference the relationship between the CITES Program, export, and trapping:

"Prohibition of export ([as evaluated in] Alternative 3) would likely reduce the

harvest of all five of these species." AR00026 (EA), 20321, 20318 (Draft EA).

Comments provided by state agencies and individual trappers further support the

relationship identified by Plaintiffs. For example, a letter from the Maine

Department of Inland Fisheries and Wildlife states that "[e]liminating the CITES

tagging system or requiring trappers and hunters to secure tags on a case-by-case

basis would effectively end the harvest of these species and decrease overall

trapping participation." AR23095; see also AR00041; AR021435 (Colorado);

AR00040 (Missouri). Plaintiffs also provide an extensive list of state commentary,

(see Doc. 117 at 13 n. l ), and cite to commentary by individual trappers, see, e.g.,

AR021402 ("Without an outlet for these species, trapping and hunting would

dwindle as would the resource dollars state agencies have to protect the species.").

These comments corroborate the link between the injuries identified in Plaintiffs'

declarations and the Program. (See Doc. 98-1 at ,-r 18; Doc. 98-10 at ,-r 16).

      Because the Service's administration of the CITES Program is a "substantial

factor motivating the third parties' actions," Novak, 795 F.3d at 1019, the fact that

individual trappers cause the harm does not defeat causation. While Plaintiffs

concede there are factors beyond the Program that influence harvest numbers, see

                                          15
AR00026-29, 56 (pelt price), AR00034 (local management regimes), the Service

need not be the sole cause of injury, WildEarth Guardians v. Dep 't ofAgric., 795

F.3d 1148, 1157 (9th Cir. 2015). And, the EA recognizes that "the absence of a

foreign market would most likely lead to a decline in [hunting and trapping]

license sales." AR00030. Contrary to the Service's position, Plaintiffs have set

forth facts showing that the CITES Program "is at least partially causing the

alleged injury." WildEarth Guardians v. Dep't ofAgric., 795 F.3d at 1157.

      Plaintiffs also make an adequate showing of redressability. Because they

allege procedural injury, Plaintiffs need not show a favorable court decision will in

fact change trapping or management of trapping, only that it "could influence"

trapping. Id. at 1156; Cottonwood Envt'l Law Ctr. v. US. Forest Serv., 789 F.3d

1075, 1083 (9th Cir. 2015). The record shows such a connection. The Service

argues that invalidating the Program does not equate to prohibiting export. While

the Service is correct that export would still be allowed on a case-by-case basis, see

AR00007; 50 CFR § 23.36, the EA states that no individual permits have been

issued in the past five years, AR00057, and there was no public support for a case-

by-case export permit system, AR31, 35-36. Plaintiffs need not show that the

agency would reach a different conclusion after completing the necessary analysis.

Ctr.for Biological Diversity v. Export-Import Bank of the US., 894 F.3d 1005,

1012 (9th Cir. 2018). Given the Service's regulatory authority over the Program,

                                         16
Plaintiffs have standing. Id. at 1013.

III.   NEPA

       NEPA is a procedural statute that does not "mandate particular results, but

simply provides the necessary process to ensure that federal agencies take a hard

look at the environmental consequences of their actions." Neighbors of Cuddy

Mtn. v. Alexander, 303 F.3d 1059, 1070 (9th Cir. 2002) (internal quotation marks

omitted). NEPA provides that all federal agencies shall prepare an environmental

impact statement ("EIS") for every "major Federal action[] significantly affecting

the quality of the human environment." 42 U.S.C. § 4332(C). The EIS must

analyze all "direct," "indirect," and "cumulative" environmental impacts of the

proposed action. 40 C.F.R. §§ 1502.16, 1508.8, 1508.25(c). To determine

whether an EIS is required, an agency first prepares an EA. 40 C.F.R. §§

1501.4(b), 1508.9. If any agency decides in an EA that there is no significant

impact associated with the proposed action, it may issue a finding of no significant

impact ("FONSI") instead of preparing an EIS. 40 C.F.R. § 1508.9(a)(l).

       Plaintiffs raise a total of six NEPA claims, five challenging the EA and the

sixth insisting that an EIS was required. But as a threshold matter, the Service

argues that Plaintiffs' NEPA claims are not cognizable "because the Service

voluntarily prepared the EA to assess the environmental impacts of the status quo,"

and "[c]ontinuation of the program . .. does not trigger NEPA." (Doc. 121 at 12

                                         17
(internal citations omitted).) The Service is correct.

      The Service's argument is premised on two grounds: (1) that the CITES

Program is categorically excluded and (2) that NEPA was not triggered because

the Program merely continues the "status quo." As argued by Plaintiffs, the

Service's first argument is not compelling because the permits, not the Program,

are categorically excluded under NEPA. But see Sierra Club v. Bosworth, 510

F.3d 1016 (9th Cir. 2007) (holding promulgation of categorical exclusion not

major federal action requiring an EA or EIS). But the Service's second argument

is fatal to Plaintiffs' NEPA claims.

      NEPA provides that federal agencies shall prepare an EIS for "every major

Federal action[] significantly affecting the quality of the human environment." 42

U.S.C. § 4332(C). "Actions" means "new and continuing activities," and generally

includes the adoption of official policies, formal plans or programs and the

approval of specific projects. 40 C.F .R. § 1508.18. The Service argues the

continuation of the CITES Program as outlined in the EA-i.e., the status quo---is

not a "major Federal action." Three cases are relevant to this inquiry.

      In Upper Snake River Chapter of Trout Unlimitedv. Hodel, the Ninth

Circuit addressed whether the agency was required to prepare an EIS "before

periodically adjusting the flow of water from the Palisades Dam[.]" 921F.2d232,

233 (9th Cir. 1990). The court answered in the negative, concluding that reducing

                                          18
the flow "d[id] not constitute a 'major Federal action' within the meaning of

[NEPA]," id. at 234, and reaffirming that "where a proposed federal action would

not change the status quo, an EIS is not necessary," id. at 235. The court noted that

the agency had been operating the dam for over ten years prior to the passage of

NEPA and in altering the flow levels the agency was "doing nothing new, nor

more extensive, nor other than contemplated when the project was first

operational." Id. However, an important distinguishing factor here is that the

operation of the Palisades Dam pre-dated NEPA, while the CITES Program has

never undergone NEPA review despite CITES's ratification in 1975, five years

after NEPA was enacted. 6

      In Northcoast Environmental Center v. Glickman, the Ninth Circuit held that

there was no final agency action triggering NEPA where the agency guidelines at

issue "neither propose[ d] any site-specific activity nor ... call[ed] for specific

action directly impacting the physical environment." 136 F.3d 660, 670 (9th Cir.

1998). The court explained that the cedar management plan programs at issue

were not "specific enough" to trigger NEPA and that the plaintiffs could challenge

the sufficiency of an EIS when a discrete agency action occurred. Id. Most



6
  The only environmental analysis appears to be a 1978 Working Group Report on
Bobcat, Lynx, and River Otter. See AROOl 70-85 (Mar. 28, 1978). At the time,
participants were skeptical about including bobcat, lynx, and river otter in
Appendix II, believing they were not threatened by export. See AROO 179.
                                         19
recently, in Idaho Conservation Leagu.e v. Bonneville Power Administration, the

Ninth Circuit held that the Army Corps of Engineers' decision to return to flexible

winter levels on Lake Pend Oreille was not major federal action because it was

"consistent with past conduct." 826 F.3d 1173, 1176-78 (9th Cir. 2016).

However, the court partially relied on a 1995 EA and EIS. Id.

      Ultimately, an EIS is not necessary in the absence of specific agency action

that alters the status quo. Here, despite the preparation of an EA, 7 there is no

identifiable agency action that alters the status quo. Rather, the Service has

administered the CITES Export Program since 1975, see AR00058, and the EA

does not propose "any site-specific activity nor ... call for specific action directly

impacting the physical environment." Northcoast, 136 F.3d at 670.

      Plaintiffs present three arguments in an attempt to establish the existence of

a "major Federal action." The first is that the Service performs an annual review

of the status of Appendix II species for CITES-approved states and tribes. See 50

C.F.R. § 23.69(b)(3). Plaintiff clarified during oral argument that they believe the


      7
         The EA states: "the issuance, denial, suspension, and revocation of permits
for activities involving fish, wildlife or plants, including permits involving species
under CITES, are categorically excluded" under NEPA. AR00003 . It further
explains that "[a]lthough the export program for certain native furbearers is
directly tied to CITES permitting, we have decided to prepare an EA under NEPA
on our export program for certain native furbearer species to help us conduct a
thorough review of all relevant factors and potential impacts on the quality of the
human environment as envisioned under NEPA." AR00003-04.

                                          20
Service is required to perform NEPA analysis every time it approves an individual

state or tribe for export of an individual species. This view would obligate the

Service to go through the EA/EIS process on an annual basis for five individual

species across over thirty state and tribal approvals. That interpretation is not

consistent with NEPA's baseline requirement for "major Federal action."

Moreover, the continuing administration of the CITES Program is not consistent

with those categories of "action" listed in NEPA's implementing regulations, i.e.,

"Federal actions [that] tend to fall within ... [certain] categories," including

adopting official policies, plans or programs and approving specific projects. See

40 C.F.R. § 1508.18(b). While "tend to fall" is not exclusive language-indicating

that the list is not exhaustive-the list provides context for the type of activity

meant to qualify; a mere continuation of current activity is not consistent with the

qualities shown by the other listed activities. Rather, the annual review performed

by the agency implements the procedural rules outlined in the CITES Program.

       In this same vein, Plaintiffs insist that the Program has undergone

significant changes that impact the human environment, warranting NEPA review.

But, Plaintiffs fail to identify what the changes were and how they impacted the

environment. To the extent Plaintiffs are referring to the 2007 rule update, they

have waived any such challenge by failing to bring a timely claim. See 28 U.S.C

§ 2401(a) ("[E]very civil action commenced against the United States shall be

                                          21
barred unless the complaint is filed within six years after the right of action first

accrues."). To the extent Plaintiffs refer to the overall number of exports, the

record shows that exports have declined in recent years. (See Doc. 97       at~   1.)

      The second argument raised by Plaintiffs is that the incidental take statement

included as part of the 2001 and 2012 Biological Opinions is tantamount to a

permit, which requires NEPA analysis. In Ramsey v. Kantor, the Ninth Circuit

concluded that an take statement for salmon was "functionally equivalent to a

permit because the activity in question [fishing for salmon] would, for all practical

purposes, be prohibited but for the incidental take statement." 96 F.3d 434, 444

(9th Cir. 1996). That is not the case here. It is legal (i.e., not take) to trap bobcats.

The take statement at issue, which is discussed below, is for lynx that are

accidentally trapped in an attempt to trap bobcat. Unlike the situation in Ramsey

where continued fishing would necessarily result in incidental take of protected

salmon, one could trap bobcat for a lifetime and never trap a lynx. The take

statement does not provide independent grounds for NEPA review.

      Plaintiffs' final argument is that the CITES Program has never been subject

to NEPA analysis. This fact was likely the impetus for the Service to undertake

the May 2017 EA in the first place. But the mere absence of previous

environmental review does not obviate the threshold requirement of"major

Federal action." Because the Service's maintenance of the status quo does not

                                           22
amount to "major Federal action," Plaintiffs' NEPA claims fail. Plaintiffs' other

challenges to the EA's finding of no significant impact are therefore moot. Idaho

Conserv. League, 826 F .3d at 1178.

IV.   ESA

      "The ESA obligates federal agencies 'to afford first priority to the declared

national policy of saving endangered species."' Pac. Coast Fed 'n ofFishermen 's

Ass'n v. US. Bureau ofReclamation, 426 F.3d 1082, 1084-85 (9th Cir. 2005)

(quoting Tenn. Valley Auth. v. Hill, 437 U.S. 153, 185 (1978)). Section 7 of the

ESA directs each agency to ensure, in consultation with the Service, that "any

action authorized, funded, or carried out by such agency .. . is not likely to

jeopardize the continued existence of any endangered species or threatened species

or result in the destruction or adverse modification of habitat" designated as

"critical" for such species. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.01. The

formal consultation process culminates in the issuance of a biological opinion, in

which the Service must determine-based on "the best scientific and commercial

data available," 16 U.S.C. § 1536(a)(2)-whether the proposed action will

jeopardize the survival and recovery of a protected species. 16 U.S.C. § 1536; 50

C.F .R. § 402.02. An agency action "jeopardizes" a protected species if it

"reasonably would be expected, directly or indirectly, to reduce appreciably the

likelihood of survival and recovery of a listed species in the wild by reducing the

                                          23
reproduction, numbers, or distribution of that species." 50 C.F.R. § 402.02. The

Service also must determine whether the proposed action will destroy or adversely

modify a protected species' designated critical habitat. 50 C.F.R. § 402.14(g)(4);

see 16 U.S.C. §§ 1532(5)(A) (defining critical habitat), 1533(a)(3)(A) (directing

the promulgation of regulations designating critical habitat for listed species).

      If, as here, the Service issues a "no jeopardy" and "no adverse modification"

opinion, but determines that the action may incidentally "take" individual members

of a listed species, the Service issues an incidental take statement. 16 U.S.C.

§ 1532(19) ("take"); 16 U.S.C. § 1536(b)(4). The statement specifies the impact of

incidental take, reasonable and prudent measures designed to minimize the impact

of take, and terms and conditions to implement those measures. 16 U.S.C.

§ 1536(b)(4)(i)-(iv). Take that complies with the statement's terms and conditions

is not prohibited. 16 U.S.C. § 1536(0)(2). The action agency must reinitiate

consultation if take is exceeded or if new information or a modification to the

action indicates previously unexamined effects. 50 C.F .R. § 402.16.

      Here, the Canada lynx is listed under the ESA as threatened wherever found

in the contiguous United States. 79 Fed. Reg. 54,782 (2014). Consequently, take

of wild Canada lynx is prohibited in the contiguous United States. In accordance

with Section 7(a)(4) of the ESA, the Service consulted with its Ecological Services

program regarding the CITES Program's export authorization for legally taken

                                          24
bobcat from approved state or tribes. It initiated consultation in 2001, and

reinitiated consultation in 2012, which resulted in the issuance of a Biological

Opinion. AROOO 10. That Biological Opinion concluded that implementation of

the CITES Program is not likely to jeopardize the continued existence of Canada

lynx across its range. AR21001. The Opinion also includes an Incidental Take

Statement: "[i]ncidental take for lynx is expected in the form of: two (2) lynx may

be killed and two (2) injured annually due to trapping over the 10-year term of

th[e] biological opinion." AR21002. 8 Since 2001, the threshold of"two lynx

killed and two lynx injured annually" has not been met. AROOOlO.

      A.     Immunity

      Plaintiffs first argue that while non-federal entities may gain take immunity

under certain circumstances for the purposes of ESA Section 7, a federal agency

must analyze the state program and set mandatory standards to minimize incidental

take. See Ramsey, 96 F.3d at 438. 9 Plaintiffs argue that that Service's disavowal

of any management authority-and the attendant lack of mandatory standards-

means the state and tribes approved under the CITES Program do not qualify for



8
  Though not at issue here, the Biological Opinion includes a July 2014 incidental
take statement for one lynx killed and one lynx captured per year over a ten year
period resulting from the legal take of wolf. See AROOO 11.
9
  The parties initially dispute whether the states and tribes are "applicants" under
50 C.F.R. § 402.02. Ultimately, however, the parties appear to agree that they are
not applicants and can only be granted immunity through the operation of Ramsey.
                                          25
the immunity envisioned by Ramsey.

      Plaintiffs read Ramsey too narrowly. As stated therein, "any taking-

whether by a federal agency, private applicant, or other party-that complies with

the conditions set forth in the incidental take statement is permitted." 96 F.3d at

441. The statement at issue here clearly contemplates trapping by individuals

consistent with the requirements of both the ESA and CITES. And while the

Service itself does not implement any direct regulations on trapping, its assessment

of"detriment" and the implementation of the CITES Program is dependent upon

states' and tribes' issuance of trapping regulations and continued monitoring of

their local management programs. As held in Center for Biological Diversity v.

Otter, the CITES incidental take statement allows for take of lynx as part of a

state's trapping regime. 2018 WL 539329, at *2 (D. Idaho Jan. 24, 2018). In the

absence of the statement, states and tribes would be unable to rely on its operation

and any take of lynx related to trapping of bobcat would be unpermitted under

Section 9 of the ESA. 16 U.S.C. § 1538(a); 50 C.F.R. § 17.31. The incidental take

statement is therefore the basis for state and tribal immunity for inadvertent lynx

trapping. Ramsey, 96 F.3d at 441-42. The Service's success on this point is a

Pyrrhic victory, however, in light of the take statement's infirmity.

      B.     Trigger

      The "trigger" in an incidental take statement must set a "clear standard for

                                          26
determining when the authorized level of take has been exceeded." Ariz. Cattle

Growers' Ass 'n v. Fish & Wildlife Serv., 273 F.3d 1229, 1251 (9th Cir. 2001); 50

C.F.R. § 402.14(i)(l)(i). Here, the trigger is: "two (2) lynx may be killed and two

(2) injured annually due to trapping over the 10-year term of th[ e] biological

opinion." AR21002. In 2012, this timeframe was extended indefinitely.

AR21077-78. Plaintiffs argue that this trigger is illegal for three reasons: (1) the

conjunctive "and" is ambiguous and could mean, for example, so long as no lynx

were killed, it is okay for 10 to 20 to be injured, or vice-versa; (2) "annually" could

mean "two and two" needs to occur in successive years; and (3) "injured" is

subjective and conflicts with the requirement that the statement be based on "the

best scientific and commercial data available, see 50 C.F .R. § 402.14(g)(8).

      The Service and Defendant-Intervenors argue that any ambiguity has since

been clarified by an official December 29, 2016 deposition of Bridget Fahey, the

Division Chief for Conservation and Classification for the Service, who

"oversee[s] the ... Service's international and domestic listing program as well as

[its] ESA litigation and records management functions." AR24574- 75; see Otter,

No. 1:14-CV-258, Doc. 105-2 (D. Idaho 2016). In Otter, Judge Winmill

concluded that Fahey's interpretation of the incidental take statement was entitled

to deference "as an official position of the [Service]." 2018 WL 539329, at *2.




                                          27
             1.    Two and Two

      Plaintiffs first argue that the use of the word "and" is ambiguous. The

Service and Defendant-Intervenors insist any ambiguity has been clarified by

Fahey's deposition, the relevant portion of which states:

      Q:     So I am asking for the official interpretation of that provision and
             ask if it is that. It states, "Permissible take of two lynx deaths
             and two lynx injured annually due to bobcat trapping." Is that
             what that provision means.

      A:     That is how I read the provision, yes.

      Q:     So does that mean there must be both death and injury to reach
             the cap or, for example, if one lynx is killed and 10 are injured in
             a single year, is the cap met? Is it surpassed?

      A:     According to the [biological opinion], yeah, a take would be
             exceeded in the form of injury because it is capped at two.

      Q:    Yeah. What I am struggling with is similarly the Service's
            interpretation of the word "and" in there. So if, for example, 12
            lynx were injured in the states and tribes approved under the
            export program but none of those injured lynx were killed, would
            the cap - - would it exceed the cap on permissible take?

      A:    Yes, because more than two were injured.

      Q:    Okay. Even though there is - -

      A:    Even though - right.

      Q:    I am sorry to be unclear, but do you see why I am struggling
            when there is an "and" in there? I am struggling with that
            meanmg.

      A:    So if three lynx were killed, the take would be exceeded.


                                          28
      Q:     Okay.

      A:     And if three lynx were injured, the take would be exceeded.

      Q:     Okay. And what happened ifthe cap is exceeded?

      A:     Exceeding incidental take is a reason for reinitiation of
             consultation.

AR24595-96. The Service concedes that the "two and two" standard is "not

entirely clear," (Doc. 108 at 27), but insists that the clarification-and concomitant

interpretation-provided by Fahey is due deference. According to the Service,

"and" is read as "or," making the take statement disjunctive.

      Because the term "two and two" is ambiguous, the Court must determine

whether the Service's "interpretation is persuasive and reasonable." Television

Stations, Inc. v. Aereokiller, Inc., 851F.3d1002, 1013 (9th Cir. 2017). "To do so

[courts] review "the thoroughness evident in [the Service's] consideration, the

validity of its reasoning, and its consistency with earlier and later

pronouncements." Id. (quoting United States v. Mead Corp., 533 U.S. 218, 228

(2001)) (alterations omitted). Here, there are no "earlier or later pronouncements"

to consider and there is no evidence of the "the thoroughness" of the Service's

reflection. Thus, reasonableness turns on the "validity" of the Service's reasoning.

      There is no question-and the Service does not dispute-that the provision

is poorly worded. Rather than fix it, however, the Service has simply adopted its

disjunctive interpretation, placing the Court in the untenable position of having to
                                          29
defer to a reasonable interpretation of an unreasonable statement. While the

Service's interpretation of "two and two" as "two or two" is reasonable, mere

deference is not sufficient to save the statement from its inherent infirmity. As

currently worded, "two and two" fails to set an adequate trigger for take.

             2.    Annually

      Plaintiffs further challenge the take statement on the ground that the word

"annually" is also ambiguous, and "could be interpreted to mean the requisite lynx

take in a single year, or that it must repeat in some (undefined) number of

successive years." (Doc. 117 at 33.) The Service does not address this argument,

but Defendant-Intervenors insist this question was also clarified by Fahey's

deposition, where she responds in the affirmative when the "two and two" cap is

described as applying to a "single year." See AR24595. Plaintiffs argue that

"annually" is modified by "over the 10-year term" to mean that take greater than

"two and two" would have to occur for ten consecutive years for reinitiation to be

triggered. Once again, none of the parties dispute what the statement is supposed

to mean. But once again, knowing what it should say is not the same as stating it.

While this ambiguity is independently insufficient to make the statement arbitrary

and capricious, it is yet another straw on the camel's back.

             3.    Injury

      Plaintiffs also challenge the word "injury," arguing it is difficult to assess

                                          30
and diagnose, AR24288 (Maine 2014 EA), and trapped lynx are usually found by

trappers, AR20997 (indicating one lynx was found by one trapper on one

occasion). According to Plaintiffs, "[t]he problem is the Service chose a standard

that trappers are not qualified to assess .... " (Doc. 117 at 34.) Plaintiffs argue that

trappers should be required to contact the Service before releasing lynx so that

"adequately trained wildlife biologists" can respond and "assess the potential for

injuries prior to release." See AR24361-62 (the process followed in Maine).

      In response, the Service argues that there is no hard-and-fast rule for setting

a trigger and that the Ninth Circuit has upheld a wide range of different triggers,

including proxies that have no actual relation to the number of animals taken. See

Ariz. Cattle Growers' Ass 'n, 273 F.3d at 1249-50. According to the Service, the

trigger need only be sufficiently clear under the circumstances. Ctr. for Biological

Diversity v. Salazar, 695 F.3d 893, 911 (9th Cir. 2012) (holding that while "a

numerical limitation" is preferred, there are situations where such a limitation is

not feasible and the Service "may utilize a surrogate"). The Service's response

does not address Plaintiffs' concern: defining and assessing injury.

      Fahey's deposition briefly addresses this issue, explaining that "injury" was

used as a basis for triggering reinitiation because "it is a more pronounced or

egregious form of take as far as the effects of lynx." AR24610. Essentially, the

Service needs to know if lynx are "getting injured in higher numbers than ...

                                          31
anticipated." Id. But, when asked to define "injury," Fahey stated "injury is not

defined, so I would use the dictionary." AR24617. She then explained that a

trapped animal that is released without injury would have "no evidence of broken

bones or blood or limping." AR24618.

      While the definition of "injury" has been cabined by usage throughout the

ESA, it lacks precision here. First, the Service concedes it is not explicitly defined

in this context. See AR2461 7. Second, turning to the dictionary-as the Service

recommends-only expands the range of potential injurious conditions. For

example, according to Webster's Third International Dictionary, while "injury"

can mean impairing the soundness of health or inflicting material damage, it can

also include the mere causing of "pain, distress, or impairment." Injury, 1164

(Merriam-Webster 1986). And, "injury" is defined so broadly that specific

synonyms, such as "damage," "harm," or "hurt," are generally preferred to convey

the specific type of "injury" inflicted. 10 Id. These definitions are all reasonable

readings of the word "injury" within the context of this take statement, but reflect

starkly different physical realities for a trapped lynx. For example, injury can



10
   For example, "hurt" focuses primarily on physical impairment, while "damage"
applies to "injury involving loss." See Injury, 1164 (Merriam-Webster 1986); see
also AR21001 (Incidental Take Statement defining "harass" and "harm" in relation
to "disrupt[ing]" or "impairing behavior patterns"); see also 16 U.S.C. § 1532(19)
(defining "take" as "to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture,
or collect or attempt to engage in any such conduct").
                                          32
mean pain or stress, which trapping undoubtedly causes even when lynx are

released with no physical indication of harm. Moreover, while Fahey implies only

serious injury qualifies as take in her deposition, AR24610, 24618, serious injury

may not always be immediately visible or ascertainable, see AR24361 (Maine

2014 Incidental Take Plan: "There are several forms of capture-related injury that

are difficult to diagnose in the field and some may take days to develop into

recognizable pathology."), and even minor injuries can impair post-release

survival, id. It is for these reasons that Maine determined it was appropriate to

"hav[ e] a veterinarian assist in develop[ing] and evaluat[ing] a field-based injury

rating system, provide training oversight to the [Maine Fish and Wildlife] staff that

are involved in injury evaluation, and have veterinarians participate in several

incidental lynx capture events." AR24362. Moreover, the take statement later

uses the term "severely injured," AR21003, raising the question why the statement

uses the qualifier "severely" if "injury" was already limited to serious injuries.

      While the statement has a "numerical cap," "a numerical cap is only useful

insofar as the action agency is capable of quantifying take to determine when the

trigger has been met." Wild Fish Conserv. v. Salazar, 628 F.3d 513, 532 (9th Cir.

2010). While reinitiation of consultation is triggered under the statement if two

lynx are killed or two lynx are injured in a single year, that clear numerical cap is

undercut by the amorphous definition of injury and those tasked with assessing it.

                                          33
Because "there are no numeric limits on the number of lynx that can be captured

by the traps ifthe lynx are released unharmed," Otter, 2018 WL 539329, at *2;

AR00061 ("Lynx caught and released unharmed as a result of bobcat trapping are

not counted towards the threshold as detailed in the [Incidental Take Statement]."),

the assessment of "injury" is critical to reinitiation of consultation.

      The agency's use of the term "injury" is both overbroad and underinclusive.

The term applies to a wide range of conditions and includes those that are both

very obvious yet superficial and those that are latent but deadly. Additionally, this

amorphous condition is assessed by untrained trappers, not an experienced Service

wildlife biologist whose interpretation would be due deference. The Service's

interpretation and use of the term "injury" in the context of this case is arbitrary

and capricious and not based on the best available science.

      C.     Accurate Reporting

      "[T]o monitor the impacts of incidental take, the Federal agency or any

applicant must report the progress of the action and its impact on the species to the

Service as specified in the incidental take statement." 50 C.F.R. § 402.14(i)(3).

An incidental take statement must include reporting requirements that, once

executed, permit the Service to determine whether reinitiation requirements have

been triggered. Wild Fish Conserv., 628 F.3d at 532. Plaintiffs argue that because

bycatch is not being reported and states are not reporting take, see AR24546 (2007


                                           34
Fahey email: "The States were supposed to be reporting how much take they had

but surprise surprise they haven't been reporting take."), the take statement fails to

provide a basis for reinitiation. Plaintiffs note that at the time of the 2001

Biological Opinion, only one bycatch was reported in 20 years, AR20999, and only

eight instances of reported bycatch occurred between 2001 and 2012, AR21077.

      The Service argues that it recognized the difficulty in ascertaining lynx

bycatch, AR20999-21000, and that underreporting would occur, see AR21002

("[The Service] anticipates that incidental take of lynx will be difficult to detect

because there is little likelihood that trappers would report bycatch of lynx."), and

therefore included a higher level of take to compensate for this uncertainty, see San

Luis, 747 F.3d at 626-27 (concluding that an averaging methodology employed by

the Service "counteracts the uncertainties inherent in its analysis by overestimating

known parameters") (internal quotation marks and alteration omitted). And, as

Defendant-Intervenors point out, the 2001 Biological Opinion requires local

regulatory officials be informed "within ten working days of the finding of any

trapped lynx or any unanticipated harm to the lynx." AR21003 (emphasis added).

It therefore appears that while take only applies to dead or injured lynx, AR21002,

all trapping of lynx must be reported, AR21003.

      But, the disconnect between what is to be reported and what constitutes take

is itself a problem because the purpose of reporting is to permit the Service to

                                           35
determine whether reinitiation requirements have been triggered. Wild Fish

Conserv., 628 F .3d at 532. Here, the reporting and take requirements are like two

ships passing in the night and the disconnect that can only be remedied by

addressing the trigger itself. In the absence of a connection between reporting and

take, the reporting requirement is arbitrary and capricious in violation of the ESA.

      D.     Minimize Incidental Take

      A take statement must specify "reasonable and prudent measures" that are

"necessary or appropriate to minimize" the impact of "incidental taking on the

species." 50 C.F .R. § 402.14(i)( 1)(i), (ii). "Reasonable and prudent measures,

along with the terms and conditions that implement them, cannot alter the basic

design, location, scope, duration, or timing of the action and may involve only

minor changes." 50 C.F.R. § 402.14(i)(2). Here, the incidental take statement

includes one minimization measure: when bobcat tags are issued, the Service must

"provide states and tribes with information on lynx identification, life-history,

recovery needs, and references to current and ongoing methodologies to reduce

mortality and injury to lynx when trapping bobcat." AR21002. To meet its

obligations, the Service created a brochure. See AR21002-03; AR21034-53.

      Plaintiffs argue that this brochure fails to minimize incidental take of lynx

because it includes only "recommendations," does not require any rules or

regulations to be promulgated by local management agencies, and trappers are not

                                          36
required to read it. See Animal Prat. Inst. v. Holsten, 541 F. Supp. 2d 1073, 1080

(D. Minn. 2008) (finding state regulatory issuance of similar brochure inadequate

under ESA in a case where there was no incidental take statement). As a counter-

example, Plaintiffs point to Maine's management program, which sought "to

improve how injuries are evaluated and managed," AR24022, and proposed trap-

check interval requirements, AR24542. Defendant-Intervenors argue that the take

statement evaluated states' and tribes' current trapping seasons, methodology, and

historical bycatch information, AR20992-93, 20996-21001, and determined that

the current regulations would not jeopardize the lynx, AR21000. Given this

background, Defendant-Intervenors argue the brochure sufficiently minimizes take.

        Ultimately, the basis for the brochure and its content does not compensate

for the fact that states and tribes are not required to give it to trappers, see

AR21003 ("A letter shall accompany the brochures and tags recommending that

the State or Tribe should provide a copy of the brochure to bobcat trappers on a

one-time basis and again if brochure is revised."), and trappers are not required to

read it, see Animal Prat. Inst., 541 F. Supp. 2d at 1080. Thus while the

information provided in the brochure and the lack of mandatory language may be

"necessary or appropriate to minimize" the impact of "incidental taking on the

species" in these circumstances, it is not "reasonable and prudent," 50 C.F.R.

§ 402. l 4(i)( 1)(i), (ii).

                                            37
                                    CONCLUSION

      Accordingly, IT IS ORDERED:

      ( 1)    Plaintiffs' motion for summary judgment (Doc. 96) is DENIED as to

their NEPA claims and GRANTED as to their ESA claims.

      (2)     The Service's cross-motion for summary judgment (Doc. 107) is

GRANTED as to Plaintiffs' NEPA claims and DENIED as to Plaintiffs' ESA

claims.

      (3)     Defendant-Intervenors' cross-motion for summary judgment (Doc.

111) is GRANTED as to Plaintiffs NEPA claims and DENIED as to Plaintiffs'

ESA claims.

      (4)     The incidental take statement is remanded to the Service for further

review and clarification consistent with this Order. The parties shall file a joint

proposed date certain for the promulgation of a revised take statement on or before

November 9, 2018. That joint filing shall include the reasoning for the

recommended date and any other deadlines the agency believes are necessary to

ensure the date certain can be met. The current take statement and biological

opinions are not set aside but shall remain in effect until a different take statement ·

for lynx is promulgated by the Service.

      (5)     These cases are no longer consolidated. The Clerk of Court is

directed to enter judgment consistent with this order in each individual case.


                                          38
Because Plaintiff Center for Biological Diversity alleged only NEPA violations in

CV 17-99-M-DWM, that judgment should reflect summary judgment fully in favor

of the defendants and against the plaintiffs. Judgment in CV 16-65-M-DWM is

split consistent with (1), (2), and (3) outlined above.

      DATED this    2Ji!:day of October, 2018.




                                          39
